Exhibit 10.3

MANTECH INTERNATIONAL CORPORATION

Executive Term Sheet

For 2007 Incentive Compensation Plan

[Date]

[Name]:

The Compensation Committee of the Board of Directors (the “Committee”) has
determined that you are eligible to participate in the Company’s 2007 Incentive
Compensation Plan (the “Plan”). Your participation shall be subject to the terms
and conditions of this Term Sheet and the Plan. A copy of the Plan is attached
to this Term Sheet. All capitalized terms in this Term Sheet have the meanings
ascribed to them in the Plan.

Target Award. The Committee has established a Target Award for you of [xx]% of
your base salary. The Target Award is the amount of incentive compensation that
you will earn if 100% of your Participant Goals are achieved.

Calculation of Incentive Compensation. A calculation worksheet is attached to
this Term Sheet as Exhibit A. Also included on the calculation worksheet are
your Participant Goals and weighting factors, as approved by the Committee. The
amount of incentive compensation you earn, if any, will be determined by
multiplying your Business Unit Performance Score by the Company Performance
Score, which shall yield a Final Score. The Final Score shall then be converted
into an Award Percentage using the conversion table included on Exhibit A. The
Award Percentage will then be multiplied by your base salary to yield the
incentive compensation payment earned hereunder.

 

  •  

If either the Business Unit Performance Score or the Company Performance Score
does not meet or exceed 90%, then no incentive compensation will be paid
hereunder.

 

  •  

The maximum total incentive compensation that you can earn hereunder is an
amount equal to [xx]% of your Target Award.

 

  •  

Any incentive compensation payments earned will be paid in accordance with the
provisions of the Plan and the Company’s practices, in a lump sum cash payment
after the financial results for 2007 have been finally determined.

Unless the Committee, in its discretion, determines otherwise, your rights to
receive the incentive compensation earned hereunder will be forfeited if you are
not still an employee of the Company on December 31, 2007. Consistent with the
terms of the Plan, the Committee may adjust the incentive compensation earned
hereunder in its discretion if it deems an extraordinary reason exists (in its
sole discretion). Notwithstanding anything else herein, no incentive
compensation earned hereunder shall be paid until formally approved by the
Committee. The Company will withhold an appropriate amount from such incentive
compensation for the payment of all applicable withholding taxes.

 

ManTech International Corporation

By:

 

 

Title:  

 

Term Sheet for Business Unit Executive